OPINION — AG — **** PUBLIC BOARDS OF EDUCATION — EXEMPT WITH RESPECT TO EMPLOYMENT **** SECTION 1307 WITHIN TITLE 25 O.S. 1969 Supp. 1301-1311 [25-1301] — [25-1311], EXEMPTS PUBLIC BOARDS OF EDUCATION WITH RESPECT TO THE EMPLOYMENT OF INDIVIDUALS TO PERFORM WORK CONNECTED WITH THE EDUCATIONAL ACTIVITIES OF THE INSTITUTIONS. PUBLIC BOARDS OF EDUCATION ARE THE GOVERNING BODIES OF SCHOOL DISTRICTS WHICH ARE EDUCATIONAL INSTITUTIONS AND SUBORDINATE AGENCIES OF THE STATE OF OKLAHOMA AND MUST NOT VIOLATE THE PROHIBITIONS WITHIN 74 O.S. 1969 Supp., 954 [74-954] CITE: 25 O.S. 1969 Supp., 1307 [25-1307] (MARVIN E. SPEARS)